Citation Nr: 1510674	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-43 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The issue was most recently remanded in September 2014 to provide the Veteran a new VA examination.  The case has been returned to the Board, but no development was done.  Therefore, a remand is necessary to ensure compliance with the Board's previous remand.

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received, including from the Durham VA Medical Center.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected skin disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected pseudofolliculitis barbae.  In particular, the examiner should:

A) Provide an opinion regarding what percentage of the Veteran's exposed skin is affected by his skin disability when it is active and during a flare up.  

B) Discuss whether the Veteran is prescribed or has been prescribed systemic therapy such as corticosteroids or other immunosuppressive drugs for the treatment of his skin disability and, if so, the frequency and duration of their use.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.
4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




